Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 12 have been amended to recite that “a cutter positioned within the tape lamination head at least partially over the compactor” is part of the arrangement, however the original disclosure did not expressly recite that the cutter was “at least partially over the compactor” where the cutter was identified as 50 and the compactor was identified as 56 (see Figure 3). As depicted and described in the original disclosure while the cutter is disposed upstream in the feed direction and perhaps above the compaction means, it is not “at least partially over” it and it is not clear even what the language “at least partially over encompasses (what is the exact scope of the same). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 6 and 12, the claims have been amended to recite that “a cutter positioned within the tape lamination head at least partially over the compactor” is part of the arrangement, however the exact scope of the language “at least partially over” is not deemed to be clear and concise positional language for where the cutter is disposed in the head and it is not certain what the exact scope of “at least partially over” includes in the scope of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagman et al (US 2011/0114265) in view of Higgins (US 4285752, newly cited) and optionally further taken with either one of Hagman (US 8468773, newly cited) or Pfitzner et al (US 2008/0289746, newly cited).
Hagman et al is discussed in full detail in paragraph 3 of the previous Office action and applicant is referred to the same for a complete discussion of the same. The reference to Hagman et al ‘265 failed to teach that one would have included a scrap collection means which included at least a bin for collecting the scrap of the tape and also failed to expressly suggest that such a bin was disposed below the tape supply. Furthermore, there is no express teaching in Hagman of the use of a cutter which was associated with the system wherein the cutter was at least partially over the compaction roller of the system. 
Higgins incorporated a scrap removal component within the tape laying head therein as described with respect to Figure 4 wherein the scrap removal system included a receptacle formed by the continuous belt 122 entrained around rollers 114, 116, 118, and 120, see receptacle 178. Vacuum pressure is applied to catch and remove the scrap 176 into the receptacle 178 from which the scrap can be collected. The receptacle 178 is clearly a bin for collecting the scrap tape. See column 6, line 65-column 7, line 9. It should be understood that the receptacle 178 is disposed below the tape cassette 32 which supplied the tape bearing a backing therein to the system. The reference to Higgins also incorporated a cuter 94 in the arrangement which included a blade 96 and which was disposed over the compaction roller (108 is the compaction roller responsible for pressing the material onto the substrate). As described in Higgins, the tape on the tape cassette included a backing which was removed from the tape and collected in the arrangement. As it would have provided for the proper cut off of the edge of the tape at a desired angle therein as well as collection of any scrap material therein, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the cutting and scrap removal components of Higgins in the tape laying arrangement of Hagman ‘265 where a bin was used to retain the scrap in the tape laying head and the cutting allowed one to customize the edge of the tape being laid upon the surface. 
Applicant is referred to the previous Office action for a discussion of the dependent claims. 
While a receptacle is deemed to be a “bin” for collecting the scrap tape, to further evidence that a bin would have been used in the operation, the references to either one of Hagman ‘773 (bins 42 and 44 which collect scrap tape in the formation of a tape cassette for a tape laying operation) or Pfitzner et al (bin 26 which collected scrap tape from a tape in the manufacture of a cassette for a tape laying head) suggested that bins for scrap collection were known receptacles for retaining scrap tape in the system. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a bin as a receptacle to collect scrap tape as such structure was known as taught by either one of Hagman ‘773 or Pfitzner et al in the system for tape laying including a receptacle for scrap as taught by Higgins in the arrangement of Hagman et al ‘265 for laying a tape on a substrate.
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 7 further taken with either one of Hauber et al (US 7063118) for the same reasons as expressed in paragraphs 6 and 4 or Martin (US 7293590, newly cited, of record).
The references as set forth above in paragraph 7 failed to expressly teach that the backing was removed from the tape immediately upstream of the compaction roller and adjacent the same. The reference to Hauber et al taught that those skilled in the art understood to remove the backing paper adjacent to the compaction roller and immediately upstream of the same wherein the backing must be stripped from the tape and provision of removal of the backing with a stripping mechanism disposed adjacent the compaction roller was generally known to the ordinary artisan. Martin further suggested that it was well understood to remove the backing paper adjacent the compaction roller and immediately upstream of the same where the backing paper 39, 68 was removed from the composite tape just upstream of the compaction roller 24. It should be noted that the freshly released surface from the backing paper was the surface of the tape which was pressed against the surface or substrate the tape was being applied to (just like Hauber). As it was generally known to remove the backing just prior to use and application of the tape to the surface as expressed by either one of Martin or Hauber, it would have been obvious to one of ordinary skill in the art at the time the invention was made in the system as set forth above in paragraph 7 to dispose the stripping mechanism adjacent the compaction application roller just upstream of the same to ensure a “fresh” surface for application as suggested by either one of Martin or Hauber.
Response to Arguments
Applicant's arguments filed March 30, 2022 have been fully considered but they are not persuasive.
The applicant has amended the claims to recite that the system included the use of a scrap collector and a cutter disposed within the head to provide for desirable edge cuts to the tape as well as removal of the scrap as a function of the edge cut within the application head of the tape laying head. Such a structure for the system was readily recognized as useful in tape laying where the tape was fed to the compaction device from a tape having a backing thereon which was stripped from the same as taught by Higgins (newly cited). 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746